Title: To James Madison from Charles Peale Polk, 18 July 1802 (Abstract)
From: Polk, Charles Peale
To: Madison, James


18 July 1802, “near the Old Bridge,” Washington. “I take the liberty of writing a few lines soliciting your Patronage to procure a Clerkship, as Copyist, in the Office of the Treasurer.… I am told that the duties are extremely easy, and can be performed by a Common Capacity.… I have long depended on Your humanity for being placed in a Situation more permanent than Painting for my Support.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Polk”). 2 pp.


